      Case 2:21-cv-00108-GGG-KWR Document 1 Filed 01/19/21 Page 1 of 20




                           UNITED STATES DISTRICT COURT
                           EASTERN DISTRICT OF LOUISIANA

                                              )
M S BENBOW AND ASSOCIATES                     )      Civil Action No.: 21-108
PROFESSIONAL ENGINEERING                      )
CORPORATION,                                  )      Judge:
     Plaintiff,                               )
                                              )      Magistrate Judge:
versus                                        )
                                              )
GODADDY.COM, LLC, AND DOES 1-                 )      JURY TRIAL DEMANDED
20                                            )
    Defendants.                               )
                                              )

          VERIFIED COMPLAINT FOR TEMPORARY RESTRAINING ORDER,
           PRELIMINARY AND PERMANENT INJUNCTION, AND DAMAGES

         NOW INTO COURT, through undersigned counsel, comes plaintiff M S Benbow and

Associates Professional Engineering Corporation (“MSB”), who files this Verified Complaint

against Defendant GODADDY.COM, LLC (“GoDaddy”), and John Does 1-20 (“Doe

Defendants”) for injunctive relief and damages.

                                       INTRODUCTION

         1.     MSB brings this lawsuit to stop on-going cybercrimes that are being perpetuated

on MSB and its customers. MSB has brought these crimes to the attention of both the FBI and

Defendant GoDaddy, but the Doe Defendants still have access to a fraudulent domain name that

is being used by anonymous cybercriminals in a spear-phishing campaign to solicit MSB’s

customers and clients to divert payments to bank accounts under false pretenses. GoDaddy has

responded that it will not identify the cybercriminal or take action against the domain name

registration without a court order. MSB seeks such a court order with this lawsuit, including

immediate injunctive relief to halt this criminal activity by disabling the fake domain name that

the cybercriminals are using to perpetuate this fraud and then transferring it to MSB.



PD.30644887.2
      Case 2:21-cv-00108-GGG-KWR Document 1 Filed 01/19/21 Page 2 of 20




                          PARTIES JURISDICTION, AND VENUE

        2.      Plaintiff MSB is a Louisiana professional engineering corporation with its

principal place of business in Metairie, Louisiana.

        3.      Defendant GoDaddy is a Delaware limited liability company that is registered to

do business in Louisiana. According to the commercial database of the Louisiana Secretary of

State, GoDaddy’s domicile address is 2711 Centerville Road, Suite 400, Wilmington, DE 19808.

Its principal office and headquarters is 14455 N Hayden Road, Suite 219, Scottsdale, AZ 85260.

Its registered office in Louisiana is 501 Louisiana Avenue, Baton Rouge, LA 70802.             On

information and belief, the members of GoDaddy are not domiciled in Louisiana. GoDaddy may

be served through its registered agent for service of process: Corporation Service Company, 501

Louisiana Avenue, Baton Rouge, LA 70802.

        4.      MSB has not identified the Defendants referred to as the Doe Defendants. The

Doe Defendants are individuals or entities who have registered, or caused to be registered, a

fraudulent domain name that infringes on MSB’s intellectual property and is being used to

commit crimes. MSB reserves the right to amend this complaint to allege such Doe Defendants’

true names and capacities when they are ascertained.

        5.      The Court has subject matter jurisdiction in this case pursuant to 28 U.S.C. § 1331

and 28 U.S. Code § 1332. The Court has supplemental jurisdiction for any state law claims of

fraud pursuant to 28 U.S.C. § 1367. The Court has personal jurisdiction over the Defendants and

the Doe Defendants. GoDaddy is registered to do business in Louisiana and regularly and

continuously transacts business and engages in commerce in Louisiana. The Doe Defendants

knowingly directed and targeted parts of their unlawful scheme at MSB, which has its principal

places of business in Louisiana. Venue is proper because a substantial part of the events and




PD.30644887.2                                    2
      Case 2:21-cv-00108-GGG-KWR Document 1 Filed 01/19/21 Page 3 of 20




omissions giving rise to the claims alleged occurred in this district, including but not limited to

the damage to MSB.

                                  GENERAL ALLEGATIONS

        6.      Headquartered in Metairie, Louisiana, MSB opened its doors in 1978 and has

grown into a first class, national engineering firm recognized many times over by its clients and

its industry peers for the quality of its work and its attention to detail. Over the past 40 years,

MSB has built one of the Gulf South’s most respected and versatile multi-discipline engineering

corporations, providing professional engineering consulting services to major private and public

sector clients throughout the nation. MSB serves clients from coast to coast, delivering

integrated, turnkey engineering services to meet the diverse needs of various market segments

faced with a need for complete solutions to complex engineering projects. From oil refineries

and airports to convention centers and public safety agencies, MSB serves a wide range of clients

in various industries with a tremendous focus on how solutions align with client and project

needs. Its experienced and highly qualified staff brings decades of experience to bear on every

project, with much tenure in each and every engineering discipline, as well as a commitment to

quality that is second to none.

        7.      Over four decades, MSB has built a reputation for excellence that is represented

by its intellectually property including its tradename, logo, trademark, and service mark

(collectively, “MSB’s Trademark”):




PD.30644887.2                                   3
      Case 2:21-cv-00108-GGG-KWR Document 1 Filed 01/19/21 Page 4 of 20




        8.      MSB’s Trademark, which is famous and well respected in the construction and

engineering industries, is extremely valuable to MSB, and any misuse or dilution of MSB’s

Trademark devalues the company.

        9.      MSB uses the MSB Trademark prominently on its website and in its domain

name “www.msbenbow.com” which MSB first registered at the dawn of the internet age in 1995

and has used continually since then.

        10.     The domain name system, or DNS, is a system designed to make the Internet

accessible to human beings. Domain names are the main address a website uses on the web. For

example, they often start with “www” and most often end with “.com.” They are also used to

create email addresses for businesses. For example, MSB uses its domain name to create email

addresses for its employees under the following form: “name@msbenbow.com.”

        11.     Defendant GoDaddy is an accredited domain name registrar by The Internet

Corporation for Assigned Names and Numbers (“ICANN”). ICANN is the nonprofit

organization responsible for coordinating the maintenance and procedures of several databases

related to the namespaces and numerical spaces of the Internet, ensuring the network's stable and

secure operation. A domain registrar such as GoDaddy is a business that sells domain names and

handles the business of registering them. Registrars must be accredited by ICANN.



PD.30644887.2                                  4
      Case 2:21-cv-00108-GGG-KWR Document 1 Filed 01/19/21 Page 5 of 20




        12.     On October 30, 2020, GoDaddy registered the domain name “msbennbow.com”

on behalf of the Doe Defendants (the “Infringing Domain Name”). The Infringing Domain

Name, which adds an extra “n” to MSB’s domain name “msbenbow.com,” has been used to

deliberately mislead and perpetuate a fraud on MSB and its customers. The Infringing Domain

Name was used to create fake email accounts designed to mislead recipients into believing that

they were actually communicating with MSB’s employees. For example, fake email accounts

were created for MSB’s project manager Randy J. Pourciau (rpourciau@msbennbow.com),

MSB’s controller Jennifer B. Edwards (jedwards@msbennbow.com), and MSB employee

Lindsay B. Dodson (LDodson@msbennbow.com).

        13.     On November 24, 2020, the Doe Defendants, purporting to be MSB’s controller

Jennifer B. Edwards, sent an email using the fake email address “jedwards@msbennbow.com” to

Ross Thompson at “RThompson@warriors.com” and Peter Bryan at “PBryan@warriors.com,”

both of whom are representatives of MSB’s client, the NBA basketball team the Golden State

Warriors (the “Warriors”). This email, which was also sent to Adam Goodwin at

“adam.goodwin@caaicon.com,” the Warriors’ agent at CAA ICON, concerned one of MSB’s

projects, the Chase Center arena in San Francisco, CA, which is the home venue for the Golden

State Warriors.

        14.     To make the email appear authentic, the Doe Defendants copied MSB’s

Trademark, logo, physical address, phone number, and website address into the emails they sent

to MSB’s customers:




                        JENNIFER B. EDWARDS, C.P.A.



PD.30644887.2                                 5
      Case 2:21-cv-00108-GGG-KWR Document 1 Filed 01/19/21 Page 6 of 20



                                          Controller

                                M S BENBOW & ASSOCIATES
                     2450 Severn Avenue, Suite 400 Metairie, LA 70001-6933
                               D 504.836.8972 | C 504.289.7047
                                       msbenbow.com


        15.     To give the bogus email a further air of legitimacy, the Doe Defendants also used

the fake email address they created for MSB’s project manager Randy J. Pourciau

(rpourciau@msbennbow.com) as an additional recipient on these communications.

        16.     In the email, the cybercriminal Doe Defendants asked MSB’s client for a

“payment status for past due invoice.”

        17.     Thereafter, through a series of emails, Ross Thompson, the Corporate Controller

of the Warriors, corresponded with the Doe Defendants in the mistaken belief he was actually

communicating with MSB when in fact he was communicating with a Doe Defendant posing as

MSB’s controller Jennifer B. Edwards. In the fraudulent emails, the Doe Defendants sought

payment of over $428,000 in accounts receivables and falsely informed MSB’s client “because

of the second wave COVID-19 pandemic, we have redirected all incoming mails to below

address. Our Post Office Box 836, Metairie, LA 70004 is temporarily not available to receive

mails; this is due to preventive measures taken for safety purposes. Hence, all check payments

should be addressed and mailed out as follows: Attn: Catherine Coleman, 233 Lantern Hill Cir.,

Lexington SC 29073.” These criminal solicitations were not sent not by MSB. The false and

fraudulent emails sent to the Warriors and CAA ICON are attached en globo as Exhibit 1.

        18.     In another incident, on November 30, 2020, the Doe Defendants, posing as

MSB’s      project     manager       Randy      J.     Pourciau     under    the   fake   email   address

rpourciau@msbennbow.com sent a fake email to Dustin Reed and John Miller, representatives of

MSB’s customer The Broadmoor, seeking an update on the status of the payment of an invoice.

Again, to make the email appear authentic, the cybercriminals copied MSB’s Trademark, logo,


PD.30644887.2                                           6
      Case 2:21-cv-00108-GGG-KWR Document 1 Filed 01/19/21 Page 7 of 20




physical address, phone number, and website address and employed the fake email addresses for

other MSB employees as additional recipients to give the infringing email a further air of

legitimacy. The Doe Defendants gave MSB’s client a false bank account not associated with

MSB where the client could make payments that would never reach MSB. The false and

fraudulent emails to The Broadmoor are attached en globo as Exhibit 2.

          19.   The email header(s) from the fraudulent emails show the originating IP address

for the emails as 154.120.109.247, which traces to AFRINIC, the regional Internet registry for

Africa.

          20.   Once MSB discovered the fraud, it reported the cyberattacks to the Internet Crime

Complaint Center of the Federal Bureau of Investigation.      Although MSB has been unable to

determine if any payments to MSB were improperly diverted, and likely will not be certain until

all its account receivables have fully aged past due, MSB remains concerned that the Doe

Defendants still have access to the Infringing Domain, which they could use to continue to

perpetuate their crimes against MSB and its customers.

          21.   MSB contacted GoDaddy, the party that acted as registrant for the Infringing

Doman Name, to inform GoDaddy of the criminal activity. GoDaddy responded that “it cannot

make any changes to a domain name without direction from a court.” See December 23, 2020

email from GoDaddy attached as Exhibit 3.          GoDaddy essentially told MSB that it needs a

“court order” to shut down the imposter’s email.

          22.   Although accredited by ICANN, GoDaddy failed to take appropriate “steps to

investigate and respond appropriately to any reports of abuse” as required by the ICANN

Registrar Accreditation Agreement (“RAA”). GoDaddy also failed to provide needed

information regarding the identity of names and contact information of the party that registered




PD.30644887.2                                   7
      Case 2:21-cv-00108-GGG-KWR Document 1 Filed 01/19/21 Page 8 of 20




the Infringing Domain Name so that MSB could take corrective steps. However, GoDaddy did

inform MSB that that “if we receive notice of a pending legal dispute we will lock the name so it

cannot be transferred or otherwise modified.”

        23.     Cybercrime is highly dependent on registered domain names, which are used to

send spear phishing emails, operate malware, and engage in other types of online abuse.

Cybercriminals often rely on privacy to hide their ownership and control of malicious domains

from the public. The Doe Defendants as registrants, and using GoDaddy as registrar, registered

the domain name msbennbow.com for the sole purpose of criminal activity. The Infringing

Domain Name has been used for malicious, fraudulent, and criminal activity, including phishing

emails. More specifically, the Doe Defendants engaged in a social engineering attack in which

the hackers/imposters were able to gain access to MSB’s list of clients and sent emails to MSB’s

clients under false pretense in an effort to divert funds that were legitimately owed to MSB.

        24.     In addition to fraud, the misuse of the msbennbow.com domain name also has

infringed on MSB’s Trademark.

        25.     MSB own the exclusive right to use and control its intellectual property including

its tradename and trademarks used in connection with goods and services including, but not

limited to, the use of domain names for providing and hosting online web facilities and services.

The Infringing Domain Name is virtually identical and confusingly similar to MSB’s Trademark.

        26.     MSB seeks injunctive relief against GoDaddy who has registered (as the

registrant) the Infringing Domain Name that infringes MSB Trademark to preclude further

criminal use of the Infringing Domain Name and to transfer the Infringing Tradename to MSB.




PD.30644887.2                                   8
      Case 2:21-cv-00108-GGG-KWR Document 1 Filed 01/19/21 Page 9 of 20




          27.   MSB seek damages and injunctive relief against the Doe Defendants to stop the

foregoing ongoing unlawful and harmful conduct, pursuant to the Lanham Act and the Anti-

Cybersquatting Consumer Protection Act (15 U.S.C. § 1125).

                                           Count I
                   Cybersquatting under the Lanham Act, 15 U.S.C. § 1125(d)

          28.   MSB incorporates the allegations in the preceding paragraphs as if fully set forth

herein.

          29.   MSB owns its tradename and trademark M S Benbow, which it has continuously

used since 1978.

          30.   The MSB Trademark was distinctive and/or famous at the time of registration of

the Infringing Domain Name.

          31.   The Infringing Domain Name is identical or confusingly similar to and/or dilutive

of MSB’s Trademark.

          32.   The Infringing Domain Name impairs the distinctiveness of MSB’s Trademark

and weakens the connection in consumers’ minds between MSB and its tradename and

trademark.

          33.   Upon information and belief, the Infringing Domain Name was registered,

trafficked in, or used with a bad faith intent to profit from MSB and its tradename and trademark.

          34.   Upon information and belief, the Doe Defendants who registered, trafficked in, or

used the Infringing Domain Names have no trademark or other intellectual property rights in the

Infringing Domain Name.

          35.   Upon information and belief, the Doe Defendants who registered, trafficked in, or

used the Infringing Domain Name made no prior use of the Infringing Domain Name in

connection with the bona fide offering of any goods or services.



PD.30644887.2                                   9
      Case 2:21-cv-00108-GGG-KWR Document 1 Filed 01/19/21 Page 10 of 20




          36.   Upon information and belief, the Doe Defendants who registered, trafficked in, or

used the Infringing Domain Name made no bona fide non-commercial or fair use of the

Infringing Domain Name in a site accessible under the Infringing Domain Name.

          37.   Upon information and belief, the Infringing Domain Name was registered,

trafficked in, or used with a fraudulent and criminal intent to divert payment from MSB

customers in a manner that would harm MSB and the goodwill represented by MSB’s

Trademark, by creating a likelihood of confusion as to the source, sponsorship, affiliation, or

endorsement of the emails affiliated with the Infringing Domain Name.

          38.   The Infringing Domain Name is used in the same channels of trade or in the same

manner as MSB’s goods and services, and, in fact, is being used to fraudulently simulate MSB

itself.

          39.   Upon information and belief, the Doe Defendants who registered, trafficked in, or

used the Infringing Domain Name registered the Infringing Domain Name with full knowledge

that it was virtually identical and confusingly similar to MSB’s Trademark.

          40.   MSB is not affiliated or connected with the Infringing Domain Name, nor has

MSB endorsed or sponsored the Infringing Domain Name.

          41.   Because of the likelihood of confusion and actual confusion between MSB’s

Trademark and the Infringing Domain Name, the fraudulent and criminal conduct associated

with the Infringing Domain Name will negatively impact the reputation and goodwill of MSB

and its trademark and tradename.

          42.   As a direct and proximate result of such conduct, MSB has suffered, and will

continue to suffer loss and irreparable injury to its business, reputation, and goodwill.




PD.30644887.2                                    10
     Case 2:21-cv-00108-GGG-KWR Document 1 Filed 01/19/21 Page 11 of 20




        43.     Defendants’ registration, use, and/or trafficking in the Infringing Domain Name

constitutes cybersquatting in violation of 15 U.S.C. § 1125(d), entitling MSB to relief.

        44.     MSB is entitled to recover Defendants’ profits, MSB’s actual damages, and the

costs of this action. Instead of actual damages and profits, MSB may alternatively elect to an

award of statutory damages under 15 U.S.C. § 1117(d) in an amount of $100,000 per domain

name.

        45.     This is an exceptional case, entitling MSB to an award of reasonable attorneys’

fees under 15 U.S.C. § 1117.

        46.     MSB’s remedy at law is not adequate to compensate for the injuries inflicted on

MSB. Accordingly, MSB is entitled to an order transferring the Infringing Domain Name to

MSB.

                                       Count II
                        Trademark and Service Mark Infringement of
           MSB’s Trademarks and False Designation of Origin Under 15 U.S.C. § 1125(a)

        47.     MSB incorporates the allegations set forth in the preceding paragraphs as if set

forth in full herein.

        48.     MSB’s Trademark is a distinctive mark that is associated with MSB and

exclusively identifies its respective businesses, products, and services.

        49.     The Doe Defendants’ use in commerce of MSB’s Trademark, and variations

thereof, is likely to cause, and has actually caused, confusion and mistake, and has deceived the

relevant public that the Doe Defendants’ communications are authorized, sponsored, or approved

by, or are affiliated with, MSB.




PD.30644887.2                                    11
     Case 2:21-cv-00108-GGG-KWR Document 1 Filed 01/19/21 Page 12 of 20




        50.     The Doe Defendants’ acts constitute trademark and service mark infringement of

MSB’s trademark, as well as false designation of origin, in violation of 15 U.S.C. § 1125(a),

entitling MSB to relief.

        51.     Defendants have unfairly profited from their conduct.

        52.     By reason of the above-described acts of Defendants, MSB has suffered damage

to the goodwill associated with its trademark.

        53.     The Doe Defendants have irreparably harmed MSB and, if not enjoined, will

continue to irreparably harm MSB and its trademarks.

        54.     The Doe Defendants have irreparably harmed the general public and, if not

enjoined, will continue to irreparably harm the general public, which has an interest in being free

from confusion, mistake, and deception.

        55.     MSB’s remedy at law is not adequate to compensate it for the injuries inflicted by

Defendants. Accordingly, MSB is entitled to permanent injunctive relief pursuant to 15 U.S.C. §

1117.

        56.     MSB is entitled to recover Defendants’ profits, MSB’s actual damages, and the

costs of this action. MSB is also entitled to have its damages trebled under 15 U.S.C. § 1117(a).

        57.     This is an exceptional case, making MSB eligible for an award of reasonable

attorneys’ fees pursuant to 15 U.S.C. § 1117.

                                        Count III
                 Unfair Trade Practices Pursuant to the Louisiana Unfair
           Trade Practices and Consumer Protection Law, La. R.S. 51:1401 et seq.

        58.     MSB incorporates the allegations set forth in the preceding paragraphs as if set

forth in full herein.




PD.30644887.2                                    12
     Case 2:21-cv-00108-GGG-KWR Document 1 Filed 01/19/21 Page 13 of 20




        59.     Defendants’ actions as alleged herein constitute unfair competition and unfair or

deceptive acts or practices in the conduct of trade or commerce, including but not limited to

cybersquatting, unauthorized use of MSB’s Trademark, false advertising and false designation of

origin, improper access to MSB’s computer systems, and fraud.

        60.     Defendants’ actions as alleged herein have been immoral, unethical, oppressive,

unscrupulous, and substantially injurious to MSB.

        61.     Defendants have therefore violated the Louisiana Unfair Trade Practices and

Consumer Protection Law, La. R.S. 51:1401 et seq.

        62.     As a direct and proximate result of Defendants’ unfair competition and/or unfair

or deceptive acts or practices, MSB has suffered an ascertainable loss of money and property, for

which Defendants are liable.

        63.     Defendants are further entitled to an award of reasonable attorneys’ fees and

costs, pursuant to La. R.S. 51:1409(A).

                                            Count IV
                                             Fraud

        64.     MSB incorporates the allegations set forth in the preceding paragraphs as if set

forth in full herein.

        65.      As alleged herein, the Doe Defendants have made false representations to MSB’s

customer’s concerning their association with MSB, through at least the November 24, 2020 and

the November 30, 2020 criminal solicitations to MSB’s customers, as outlined above.

        66.     Each of these communications was a statement of material fact.

        67.     Each of the representations was knowingly false.

        68.     The Doe Defendants made these representation with an intent to deceive MSB’s

customers.



PD.30644887.2                                  13
     Case 2:21-cv-00108-GGG-KWR Document 1 Filed 01/19/21 Page 14 of 20




        69.     MSB’s customers justifiably relied on the forgoing misrepresentations.

        70.     MSB has suffered damages as a direct and proximate result of the Doe

Defendants’ fraudulent misrepresentations.

                                             Count V
                                         Injunctive Relief

        71.     MSB incorporates the allegations set forth in the preceding paragraphs as if set

forth in full herein.

        72.     Pursuant to 15 U.S.C. § 1116, MSB is entitled to a temporary, preliminary, and

permanent injunction preventing any actual or threatened infringement of its Marks by

Defendants, their officers, agents, servants, employees, and attorneys, and other persons who are

in active concert or participation with any of the foregoing (collectively, “Covered Persons”).

More specifically, MSB is entitled to an injunction prohibiting Covered Persons’ unauthorized

use of the MSB Trademark.

        73.     Pursuant to 15 U.S.C. 1125(a), MSB is entitled to a temporary, preliminary, and

permanent injunction preventing Covered Persons from engaging in any false designations of

origin, passing off, false and misleading statements, false advertising, and/or unfair competition

related to MSB’s Trademark. More specifically, MSB is entitled to an injunction prohibiting

Covered Persons from taking any actions which suggest that Defendants are in any way affiliated

with MSB, and/or from taking any actions that mislead or confuse the public regarding the same.

        74.     Pursuant to 15 U.S.C. 1125(d), MSB is entitled to an order transferring the

Infringing Domain Name to its control, or, in the alternative, an order forfeiting, cancelling,

disabling, and/or deactivating the Infringing Domain Name.

        75.     MSB has a substantial likelihood of prevailing on the merits of its claims.




PD.30644887.2                                    14
     Case 2:21-cv-00108-GGG-KWR Document 1 Filed 01/19/21 Page 15 of 20




        76.     Unless the Covered Persons are enjoined from the conduct described herein, there

is a substantial threat that MSB, its customers, and the public will continue to suffer irreparable

harm, including ongoing criminal conduct that poses a threat to public generally and specific

infringement of MSB’s Trademark, loss of goodwill, and financial losses that are not presently

calculable.

        77.     The irreparable harm that MSB will suffer if injunctive relief is denied outweighs

the potential harm (if any) to Defendants if injunctive relief is granted.

        78.     Granting the requested injunctive relief will not disserve the public interest but

will in fact serve it greatly.

        79.     Accordingly, without the requirement of posting a bond and from the date of the

Temporary Restraining Order until the expiration of the order in accordance with the Federal

Rules of Civil Procedure, MSB is entitled to a temporary restraining order and preliminary and

permanent injunctive relief as set forth herein.

        80.     Specifically, MSB requests that the Court enter a temporary restraining order,

preliminary injunction, and a permanent injunction enjoining and restraining the Doe Defendants

and their agents, employees, successors, and assigns, and all other persons acting in concert with

or in conspiracy with or affiliated with Doe Defendants, from registering, using, or trafficking in

any domain name that is identical or confusingly similar MSB’s Trademark, including, but not

limited to, by engaging in any use, including advertising, promoting, marketing, franchising,

selling, and offering for sale any goods or services, on or in connection with the MSB

Trademark, or any similar mark or designation, that is likely to cause confusion, or to cause

mistake as to the affiliation of that use with MSB, or otherwise engaging in any activity which

lessens the distinctiveness or tarnishes the MSB Trademark.




PD.30644887.2                                      15
     Case 2:21-cv-00108-GGG-KWR Document 1 Filed 01/19/21 Page 16 of 20




        81.     MSB further requests that that the Court enter a temporary restraining order,

preliminary injunction, and a permanent injunction ordering GoDaddy to lock and disable the

Infringing Domain Name and directing GoDaddy to disclose the identity and location of the

registrants of the Infringing Domain Name.

        82.     MSB further requests that the Court enter a preliminary and a permanent

injunction transferring the ownership of the Infringing Domain Name to MSB.

        83.     MSB demands a trial by jury on all issues so triable.


                                    PRAYER FOR RELIEF

        WHEREFORE, MSB respectfully requests judgment against Defendants as follows:

        1.      That the Court enter a judgment against the Doe Defendants that the Doe

                Defendants have:

                a. Infringed the rights of MSB in violation of 15 U.S.C. § 1125;

                b. That the acts of the Doe Defendants were willful;

                c. That MSB be awarded damages for the Doe Defendants’ trademark

                   infringement and false designation of origin and that these damages be trebled

                   due to the Defendants’ willfulness, in accordance with the provisions of 15

                   U.S.C. § 1117;

                d. That the Doe Defendants be ordered to account for and disgorge to MSB all

                   amounts by which the Doe Defendants have been unjustly enriched by reason

                   of the unlawful acts complained of;

                e. That MSB be awarded $100,000 in statutory damages per infringing domain

                   name by reason of the Doe Defendants’ cybersquatting in accordance with the

                   provisions of 15 U.S.C. § 1117; and



PD.30644887.2                                   16
     Case 2:21-cv-00108-GGG-KWR Document 1 Filed 01/19/21 Page 17 of 20




                f. That MSB be awarded prejudgment interest on all infringement damages.

        2.      That the Court enter a temporary restraining order, preliminary injunction, and a

                permanent injunction enjoining and restraining the Doe Defendants and their

                agents, employees, successors, and assigns, and all other persons acting in concert

                with or in conspiracy with or affiliated with Doe Defendants, from registering,

                using, or trafficking in any domain name that is identical or confusingly similar

                MSB’s Trademark;

                a. Engaging in any use, including advertising, promoting, marketing,

                   franchising, selling, and offering for sale any goods or services, on or in

                   connection with the MSB Trademark, or any similar mark or designation, that

                   is likely to cause confusion, or to cause mistake as to the affiliation of that use

                   with MSB; and

                b. Engaging in any activity which lessens the distinctiveness or tarnishes the

                   MSB Trademark;

        3.      That the Court enter a temporary restraining order, preliminary injunction, and a

                permanent injunction ordering GoDaddy to lock and disable the Infringing

                Domain Name and directing GoDaddy to disclose the identity and location of the

                registrants of the Infringing Domain Name.

        4.      That the Court enter a preliminary and a permanent injunction transferring the

                ownership of the Infringing Domain Name to MSB.

        5.      That the Court award MSB its reasonable attorneys’ fees pursuant to 15 U.S.C. §

                1117 and any other applicable provision of law.




PD.30644887.2                                    17
     Case 2:21-cv-00108-GGG-KWR Document 1 Filed 01/19/21 Page 18 of 20




        6.      That the Court award MSB its costs of suit incurred herein.

        7.      That the Court award such other or further relief as the Court may deem just and

                proper.




PD.30644887.2                                   18
     Case 2:21-cv-00108-GGG-KWR Document 1 Filed 01/19/21 Page 19 of 20




DATED: January 19, 2021

                                   Respectfully submitted,

                                   PHELPS DUNBAR LLP

                                   BY:     /s/ David L. Patrón
                                          David L. Patrón (Bar #22566)
                                          James H. Gilbert (Bar # 36468)
                                          Gregory J. Reda (Bar # 37270)
                                          Canal Place | 365 Canal Street, Suite 2000
                                          New Orleans, Louisiana 70130-6534
                                          Telephone: 504-566-1311
                                          Facsimile: 504-568-9130
                                          Email: patrond@phelps.com
                                                 james.gilbert@phelps.com
                                                 gregory.reda@phelps.com


                                   ATTORNEYS FOR PLAINTIFF M S
                                   BENBOW AND ASSOCIATES,
                                   PROFESSIONAL ENGINEERING
                                   CORPORATION




PD.30644887.2                        19
Case 2:21-cv-00108-GGG-KWR Document 1 Filed 01/19/21 Page 20 of 20
